El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Isidro Garriga demandó a la mercantil Sucesores de José Fernández para que le pague dos reclamaciones de dinero que le hace, alegando respecto de una que el Io de no-viembre de 1918 fue contratado por la demandada para operar un autocamión con la remuneración de' cien dólares mensuales en cuyas condiciones prestó sus servicios basta el 14 de diciembre de 1920, que dan un total de sueldos de $2,694.50: que desde el-1? dé diciembre de 1919 basta el 30 de noviembre de 1920 fue convenido que además de dicho sueldo percibiría el cincuenta por ciento de los beneficios lí-quidos del autocamión y que tales ganancias las calcula en $796.34, que sumados a la anterior cantidad hacen un total *588de $3,490.84, de los que ha recibido $2,534.23 quedando un saldo a su favor de $956.61 que es el que demanda. La otra, reclamación es de $600 por cierto servicio que alegó haber prestado a la demandada, pero no hacemos más referencia a ella porque esta reclamación no es motivo de este recurso.
Contestó la demandada oponiéndose a lo pedido y cele-brado el juicio la corte de distrito dictó sentencia decla-rando con lugar la demanda’y que el demandante tiene de-, recho a que la demandada le pague los sueldos devengados' y no pagados desde diciembre de 1919 hasta febrero de 1921 ^elusive a razón de cien dólares mensuales y a que se le abonen a su cuenta los beneficios obtenidos en el autoca-mión, condenando a la demandada a pagar al demandante el importe total de esos sueldos y beneficios después de dedu-cir las cantidades que a cuenta de la misma tomara el de-mandante, sirviendo de base para fijar el total líquido que deba pagar los asientos que figuran en los libros de la de-mandada, copia certificada de los cuales está unida a los autos; y en cuanto a la otra reclamación de $600 la declaró sin lugar e impuso las costas al demandado.
De esa sentencia apeló el demandado alegando la comi-sión de cuatro errores, que en realidad son dos, a saber: error en la apreciación de la prueba y que la sentencia es contraria a la ley.
El último de esos motivos de error se funda en que la sentencia no es congruente con lo que se pide en la demanda, pues habiéndose solicitado en ella el pago de $956.61 como saldo debido, la sentencia condena a practicar una liquida-ción para encontrar la cantidad que sea debida al deman-dante.
En verdad, la sentencia no es congruente con la demanda, pues habiéndose solicitado el pago de una cantidad determi-nada debió condenar al pago de esa cantidad o la parte de ella que se probare ser debida y no debió ordenar que -se practicara una liquidación de cuentas que no fué solicitada, *589que ha debido practicarse en el juicio para conocer lo de-bido, o declararse sin lugar la demanda si no se probó deuda alguna, y no debió dejar sin resolver la cuestión entre las partes, quienes ya han tenido su día en corte y tenían dere-cho a saber cuál cantidad era la debida, si se debía alguna, sin tener que acudir a otros procedimientos para esa deter-minación. Y es también incongruente porque condena a pa-gar sueldos desde P de diciembre de 1919 hasta el mes' de febrero de 1921 inclusive, cuando en la demanda sólo se pi-dió el pago de $956.61 como saldo hasta el 30 de noviembre de 1920. A pesar de lo expuesto, si tenemos elementos en los autos para dictar la sentencia que debió pronunciar la corte inferior así lo haremos y se evitarán perjuicios a las partes litigantes.
No hay discusión entre las partes en que el demandante ganaba un sueldo de cien dólares mensuales por manejar el autocamión desde l9 de noviembre de 1918 hasta l9 de diciembre de 1919 y la diferencia entre- ellas está en si desde l9 de diciembre de 1919 a 30 de noviembre de 1920 el deman-dante ganaba ese sueldo más un 50 por ciento de los benefi-cios líquidos que produjera el autocamión, como afirma el demandante, o solamente el expresado beneficio en sustitu-ción del sueldo de cien dólares, como sostiene el demandado. La corte inferior resolvió ese conflicto entre las partes dando crédito a la declaración del demandante y de un testigo que en algo lo corrabora y aunque el apelante hace fuertes argu-mentos contra la credibilidad del demandante, sin embargo, no nos sentimos inclinados a declarar que hubo un mani-fiesto error en la apreciación de la prueba, pues a pesar de algunas inverosimilitudes en su declaración, el juez que lo Oyó declarar pudo darle crédito como se lo dió. En conse-cuencia partiremos en adelante de la base de que el deman-dante recibía como compensación en el año antes expresado el sueldo de cien dólares más’ el 50 por ciento de los benefi-ficios del autocamión.
*590Él demandante declaró en el juicio que durante el año 1918 no le pagaron sus haberes correspondientes a la mitad de las ganancias del autocamión (truck) pero que le paga-ron todos los sueldos de $100 mensuales. En la transcrip-ción se dice “el año 1918” pero esto es indudablemente un error de expresión del testigo o de la transcripción, pues se-gún su demanda y su declaración él tenía solamente el sueldo de $100 desde l9 de noviembre de 1918 hasta 14 de diciembre de 1919 y después de esta fecha, o sea, durante el año 1920 era que debía percibir el 50 por ciento de los beneficios ade-más de su sueldo, por lo que consideramos que se refirió al año 1920 en la referencia que hemos hecho de esa parte de un testimonio y por consiguiente que en ese año le fueron pagados todos sus sueldos, lo que limita naturalmente su reclamación a la cantidad que durante dicho año le corres-ponde por beneficios hasta el 30 de noviembre de 1920, hasta cuya fecha so refiere la demanda.
Como hemos dicho antes, el apelado alegó en su demanda que las ganancias en ese año ascendían según sus cálculos a $796.34 y de los libros de la demandada aparece que el 50 por ciento de los beneficios líquidos del autocamión du-rante el mes de diciembre de 1919 y hasta finalizar el mes de octubre de 1920 fueron $795.48, que ellos abonaban en la cuenta del demandante como compensación por sus servi-cios, que según la mercantil era lo único que tenían que pa-garle. Como se ve sólo faltan los beneficios del mes de no-viembre de 1920 respecto de los cuales no existe prueba al-guna.
En lo que hemos expuesto encontramos elementos para determinar que el demandante ha probado que le son debi-dos $795.48 por los beneficios del autocamión, única canti-dad que le debe la demandada y que tiene que pagarle. De acuerdo con esta conclusión debe modificarse la sentencia apelada.